Citation Nr: 0945992	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-31 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1978 to August 1981.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2006 
rating decision of the New York, New York Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board observes that the characterization of the Veteran's 
claim to reopen has changed during the pendency of this 
appeal.  Initially, the Board notes that service connection 
was previously denied for PTSD in a December 1998 rating 
decision.  Subsequently, in June 2005, the Veteran informed 
the RO that he wished to reopen the service connection claim 
for PTSD.  In accordance with the Veteran's request, the RO 
adjudicated the present issue as a petition to reopen a claim 
of service connection for PTSD.  However, as discussed in 
more detail below, the medical evidence of record indicates 
that the Veteran has been diagnosed with various mental 
health disorders, including PTSD, major depression, 
schizoaffective disorder, mood disorder and psychosis.  
Although not initially claimed by the Veteran, the Board is 
expanding his claim to encompass all psychiatric disorders.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of 
a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action on his part is required.


FINDINGS OF FACT

1.  An unappealed December 1998 rating decision, in pertinent 
part, denied service connection for PTSD on the basis that 
there was no medical evidence of a diagnosis of PTSD related 
to the Veteran's service.

2.  Evidence received since the December 1998 rating decision 
includes evidence that is neither cumulative to, nor 
redundant of, the evidence previously of record, namely a 
diagnosis of PTSD, and raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received, and the claim 
seeking service connection for PTSD may be, and is, reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the appeal to reopen the claim of service 
connection for PTSD, inasmuch as the determination below 
constitutes a full grant of that portion of the claim, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing is harmless.

Law and Regulations

Generally, a claim which has been denied by an unappealed RO 
decision may not thereafter be reopened and allowed based on 
the same record.  38 U.S.C.A. § 7105(c).  However, under 38 
U.S.C.A. § 5108, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish service connection for PTSD there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and a stressor event in service; and credible 
supporting evidence that the claimed stressor event in 
service occurred.  38 C.F.R. § 3.304(f).  Where the veteran 
did not engage in combat with the enemy, or the claimed 
stressor is not related to combat, the veteran's testimony 
alone is not sufficient to establish the occurrence of the 
stressor, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

By an unappealed rating decision in December 1998, the RO (in 
pertinent part) denied service connection for PTSD on the 
basis that there was no medical evidence of a diagnosis of 
PTSD related to the Veteran's service.  Evidence considered 
at that time included: service treatment records dated from 
1978 to 1981; VA treatment records dated from 1983 to 1990; 
private hospitalization records dated in 1990; private 
treatment records dated from 1994 to 1995; and October 1998 
and November 1998 VA examination reports.  None of these 
records note a diagnosis of PTSD.

Evidence received since the December 1998 rating decision 
includes an April 2006 psychiatric condition questionnaire 
from a physician who had been treating the Veteran for four 
months.  The physician noted that the Veteran had various 
psychiatric disorders, to include PTSD.  The physician also 
opined that the Veteran's psychiatric condition was related 
to his military service.

This evidence received since December 1998 is neither 
cumulative nor redundant of the evidence previously of 
record.  At the time of the December 1998 rating decision, 
the evidence did not show that the Veteran had a diagnosis of 
PTSD.  The evidence received since December 1998 is new in 
that it was not previously of record.  It is material in that 
it specifically relates to unestablished facts necessary to 
substantiate the claim for service connection (i.e., current 
disability) and also raises a reasonable possibility of 
substantiating the claim.  Resolving all doubt in favor of 
the Veteran, new and material evidence has been received, and 
the claim may be, and is, reopened.

ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.


REMAND

As previously noted, the Court has recently held that when a 
Veteran submits a claim for service connection for PTSD, he 
is claiming service connection for psychiatric symptomatology 
regardless of how the disability is diagnosed.  Hence, with 
regard to the reopened claim, VA must consider service 
connection for a disability manifested by those symptoms, 
regardless of how it is diagnosed.  Clemons, supra.

The provisions of the VCAA are applicable to this appeal.  A 
review of the record shows that the Veteran was notified of 
the VCAA duties to assist and of the information and evidence 
necessary to substantiate his claim for service connection 
for PTSD by correspondence dated in July 2005.  The Board 
finds, however, that a remedial notice should be provided as 
a result of the subsequent decisions by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Clemons, supra.

Regarding the claim for service connection for psychiatric 
disability, to include PTSD, the Veteran maintains that his 
psychiatric disability was caused by stressors that occurred 
during his military service.  In part, he maintains that: his 
unit came under fire; he was in a helicopter that went into 
freefall; he saw dead bodies; and his job of working with 
explosives during service was stressful.

The Veteran's service treatment records (STRs) note that he 
was seen in May 1981 with complaints of an asthma attack 
brought on by emotional distress.  His STRs are negative for 
diagnosis of a psychiatric disability.  Post-service VA and 
private treatment records note that the Veteran has been 
diagnosed with various mental health disorders, including 
PTSD, major depression, schizoaffective disorder, mood 
disorder and psychosis.  In particular, in an April 2006 
psychiatric condition questionnaire, a private physician who 
had been treating the Veteran for four months noted that the 
Veteran had recurrent major depressive disorder, PTSD and 
psychosis, NOS.  The physician also opined that the Veteran's 
psychiatric condition was related to his military service.  
It is unclear whether this opinion was rendered following a 
review of all pertinent records, to include the STRs.  There 
is no etiology opinion of record that is adequate for 
adjudication purposes.  On remand, the Veteran should be 
scheduled for a VA medical examination specifically for the 
purpose of determining the etiology of any psychiatric 
disorder, to include PTSD.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2008).  In particular, 
the AMC/RO should ensure that its notice 
letter meets the requirements of 
Dingess/Hartman and Clemons (cited to 
above), as appropriate.

2.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, that treated the Veteran 
for his claimed psychiatric disorder(s).  
Of particular interest are any 
outstanding records of evaluation and/or 
treatment by the physician who provided 
the April 2006 opinion noted above.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

3.  The Veteran should be provided with a 
PTSD stressor questionnaire and requested 
to complete the form providing as many 
details as possible.  It should be 
indicated to the Veteran that the more 
precise the information he offers, the 
better the chances of confirming that the 
alleged stressors occurred.  

Thereafter, the AMC/RO undertake 
necessary action to attempt to verify the 
occurrence of the Veteran's alleged in-
service stressors upon which the 
diagnosis of PTSD is based pursuant to VA 
Training Letter 07-02, as well as 
employing the stressor verification site 
added to VA's "Rating Job Aids" webpage 
on August 9, 2007.  If further 
development is required, this REMAND, 
copies of the Veteran's DD Form 214, 
service personnel records, and any 
stressor statement submitted, should be 
sent by the RO to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
(formerly U.S. Armed Services Center for 
Research of Unit Records (USASCRUR)).  
JSRRC should be requested to make an 
attempt to verify events related to the 
Veteran's claimed stressors.  If unable 
to provide such information, they should 
be asked to identify the agency or 
department that may provide such 
information and follow-up inquiries 
should be conducted accordingly.  Once 
received, any documents must be reviewed 
in detail for purposes of stressor 
verification and associated with the 
Veteran's claims folder.

4.  Thereafter, the RO/AMC should afford 
the Veteran a VA psychiatric examination 
by a psychiatrist or psychologist to 
determine whether he suffers from a 
current psychiatric disability, including 
PTSD, that is related to service.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history is 
to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the psychiatrist or psychologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.   The opinions provided should 
be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.  The AMC/RO is 
to provide the examiner with a list of 
confirmed stressors.

a.  The examiner should offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran has PTSD related to a 
confirmed event in service.  If the 
Veteran is found to have PTSD in 
accordance with DSM-IV criteria, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  If 
PTSD is not diagnosed, the examiner 
should explain why the Veteran does not 
meet the criteria for this diagnosis.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Initial 
Evaluation for Post-Traumatic Stress 
Disorder Examination, revised on April 2, 
2007.  

b.  The examiner should offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran has a psychiatric 
disorder other than PTSD related to his 
military service.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  The 
examiner should reconcile the opinion 
provided with that provided by the 
private physician in April 2006.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above, the 
issue of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD, should be 
reviewed.  If any benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



____________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


